Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 3/29/2019.
Claims 1-20 are pending in this Office Action. Claims 1, 8, and 14 are independent claims.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 9/25/2019, 9/20/2019 is in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) validating the cluster algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
determining an optimum number of clusters… performing the multiple clustering algorithms… and validating the cluster algorithms …” are mere data grouping steps and do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In addition, the Supreme Court stated that the concept of applying a mathematical formula did not make the concept patentable (see Flook). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of combining models are insignificant extra-solution activity and do not amount to significantly more than the abstract idea. 
Further, the additional elements (e.g. computer readable recording medium , processor) amount to no more than usage of a generic computer system, which fails to provide an inventive concept or significantly more than abstract idea because the elements do not necessary improve the functional of a computer or an improvement to a technical field.
Thus, for at least the reasoning above, claims 1-20 are not patent eligible

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8, 10-12, 14-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2010/0217763, hereinafter Park).

As to Claim 1, Park discloses A computer-implementable method for segmentation analysis: 
determining an optimum number of clusters for multiple clustering algorithms (Abstract, determining an optimal number of clusters); performing the multiple clustering algorithms using the determined optimum number of clusters (Para. 0048, 0106, 0110, A spatial channel characteristics analysis may be performed using the optimal number of clusters and the information, Then, in order to compare the performances, a clustering with respect to various DSs and 3GPP SCM data of angular spread is performed using a single-linkage, average-linkage, K-means, KPowerMeans, and FCM clustering algorithm); and validating the cluster algorithms using index validation techniques to determine a clustering algorithm (Abstract, Para. 0110, calculating a validation index with respect to the clustered data set, compare the 

As to Claim 2, Park discloses The method of claim 1, wherein the determining optimum number of clusters is based on a majority number recommend by the multiple metrics, methods or indices (Para. 0016-0017). 

As to Claim 4, Park discloses The method of claim 1, wherein the validating the cluster algorithms using index validation techniques further comprises determining weighted averages of the index validation techniques (Para. 0018, 0019). 

As to Claim 5, Park discloses The method of claim 4, wherein consideration as to the weight averages is directed to predetermined factors (Para. 0029-0031). 

As to Claim 6, Park discloses The method of claim 1, wherein the validating the cluster algorithms using index validation techniques further comprises implementing a multi-step validation algorithm to the index validation techniques (Para. 0110, 0117). 

As to claim 8, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 10-12, recite “a system” with similar limitations to claims 2-6 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 14, recites “a computer-readable storage medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 15, 17-19, recite “a computer-readable storage medium” with similar limitations to claims 2, 4-6 respectively and are therefore rejected for the same reasons as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 9, 13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 8, 14 above, and further in view of Williams et al. (US 2016/0110442, hereinafter Williams).

Park discloses The method of claim 1, and Williams discloses wherein the determining optimum number of clusters is a number determined by a user or business (Para. 0031, the number of clusters to be used in a clustering solution may be received as an input from a user or another source). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Williams so that the number of generated clusters may be related to a number of distinct programs that the company would implement for different groups of customers (Williams: Para. 0031).

As to Claim 7, Park discloses The method of claim 1 and Williams discloses further comprising receiving raw data and cleansing the raw data (Para. 0046, 0065, the data management module 208 may organize the data by grouping, ordering, transforming, and/or " cleaning" the data in such a way that facilitates input of the data into clustering processes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the teachings of Williams to review the incoming data and " clean" it by organizing it, assigning replacement values for missing data, transforming variables within a known collection of automated methods to "prep" the data to be more effective in the clustering algorithms (Williams: Para. 0065).

As to claims 9, 13, recite “a system” with similar limitations to claims 2-3, 7 respectively and are therefore rejected for the same reasons as discussed above.



Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        3/15/2021